NONPRECEDENTIAL DISPOSITION
                                To be cited only in accordance 
                                   with Fed. R. App. P. 32.1




                 United States Court of Appeals
                                      For the Seventh Circuit
                                      Chicago, Illinois  60604

                                      Submitted June 11, 2008*
                                       Decided June 12, 2008

                                              Before

                                  WILLIAM J. BAUER, Circuit Judge

                                   JOEL M. FLAUM, Circuit Judge

                                  TERENCE T. EVANS, Circuit Judge

No. 07‐3471

CEDRIC DUPREE,                                         Appeal from the United States District 
     Petitioner‐Appellant,                             Court for the Central District of Illinois. 

       v.                                              No. 07‐1149

EDDIE JONES, Warden,                                   Michael M. Mihm,
     Respondent‐Appellee.                              Judge.

                                            O R D E R

       Cedric Dupree, an Illinois prisoner, appeals from the district court’s dismissal of his
petition under 28 U.S.C. § 2254, in which he claimed constitutional violations stemming
from the revocation of good‐time credits.  The state, for its part, has moved to dismiss



       *
         After examining the briefs and the record, we have concluded that oral argument is
unnecessary.  Thus the appeal is submitted on the briefs and the record.  FED. R. APP. P.
34(a)(2).
No. 07‐3471                                                                                 Page 2

Dupree’s appeal under FED. R. APP. P. 28(a)(9).  We deny the state’s motion and affirm the judgment.

        Dupree, who is serving a 10‐year sentence for theft and a concurrent 5‐year sentence
for false impersonation of a police officer, has been disciplined multiple times for
misconduct.  As a result, over the course of several years prison authorities revoked a total
of 86 months of good‐time credits.  Dupree contested the revocations, but each time the
Administrative Review Board upheld the sanction.  In 2006, Dupree asked the Supreme
Court of Illinois for leave to pursue mandamus relief to collectively contest the revocations,
see 735 ILL. COMP. STAT. 5/10, 5/14; ILL. COMP. STAT. S. CT. R. 381, and the court denied his
request.  

        Dupree then filed his § 2254 petition, claiming that if he still had his good‐time
credits he would be free.  He asked the district court to appoint counsel to help him pursue
his petition, but the court declined.  The district court granted the state’s motion to dismiss
Dupree’s petition, holding that Dupree had not exhausted his state‐court remedies before
filing his § 2254 petition. 

       The state has moved to dismiss Dupree’s appeal under FED. R. APP. P. 28(a)(9). 
Although Dupree’s brief is sparse, we deny the state’s motion because we can follow the
two arguments he makes.

        Dupree first argues that he exhausted his claims in state court by directly petitioning
the Supreme Court of Illinois for leave to pursue mandamus relief.  When that court denied
his petition, says Dupree, his claims were exhausted and the door to federal court was
opened.  

       We review the dismissal of a § 2254 petition de novo.  Modrowski v. Mote, 322 F.3d
965, 967 (7th Cir. 2003).  A state prisoner seeking restoration of lost good‐time credits must
exhaust state‐court remedies before turning to federal court, or else show cause and
prejudice for failing to exhaust.  28 U.S.C. § 2254(b)(1); McAtee v. Cowan, 250 F.3d 506, 508‐09
(7th Cir. 2001).  To exhaust his remedies, a state prisoner must “‘fairly present’ his claim in
each appropriate state court (including a state supreme court with powers of discretionary
review).”  Baldwin v. Reese, 541 U.S. 27, 29 (2004); see also O’Sullivan v. Boerckel, 526 U.S. 838,
845 (1999) (holding that state prisoners “must give the state courts one full opportunity to
resolve any constitutional issues by invoking one complete round of the State’s established
appellate review process”).  A prisoner need not pursue all separate state remedies that are
available to him but must give “the state courts one fair opportunity to pass upon and
correct the alleged violations.”  McAtee, 250 F.3d at 509.  
No. 07‐3471                                                                              Page 3

        When a state provides multiple remedies, one of which allows a prisoner to bring his
claim directly to the state supreme court without first asking the trial and appellate courts to
rule on it, the prisoner has not fully exhausted his state‐court remedies by pursuing only
that direct remedy unless the supreme court’s denial of his request would bar him from
bringing his claim anew in the trial and appellate courts.  See Crump v. Lane, 807 F.2d 1394,
1395 (7th Cir. 1986).  Illinois allows a prisoner to circumvent the state trial and appellate
courts and directly ask the supreme court for mandamus relief, see 735 ILL. COMP. STAT. 5/10,
5/14; ILL. COMP. STAT. S. CT. R. 381, but the supreme court’s denial of relief does not prevent
a prisoner from starting over with the trial court and pursuing a full round of state‐court
review.  See Crump, 807 F.2d at 1396 (citing Monroe v. Collins, 393 Ill. 553, 556‐57, 66 N.E.2d
670, 672 (1946)).  Thus, a prisoner who does nothing more after being turned away by the
supreme court has not pursued a full round of state‐court review, and thus, has not
exhausted.  See id.  The district court, therefore, properly held that Dupree did not exhaust
his claims before filing his § 2254 petition.  Moreover, Dupree has abandoned any
contention that he had cause for failing to exhaust.

        Dupree also contends that the district court should have appointed counsel to “give
him a chance” of succeeding on the merits.  We review a refusal to appoint counsel in a
§ 2254 proceeding for abuse of discretion, Winsett v. Washington, 130 F.3d 269, 281 (7th Cir.
1997), and we see no abuse here.  After all, Dupree did not exhaust his state‐court remedies,
and counsel could not have changed that.  See id. (noting that denial of counsel cannot be
abuse of discretion unless pro se litigant has reasonable chance of success with counsel).  

      Accordingly, we DENY the state’s motion to dismiss and AFFIRM the district court’s
judgment.